WiNsnow, J.
The statutes governing the duties of school district officers are very specific, and wisely so. The district board is composed of the director, treasurer, and clerk. Meetings of the board may be called by any two members by serving on the other member a written notice of the time and place of the meeting twenty-four hours before the meeting. No act of the board is valid unless voted at a meeting of the board. N. S. sec. 432. The board shall contract with duly qualified teachers. No contract with any person not holding a diploma or certificate authorizing him to teach shall be valid. N. S. sec. 438. The duty of the clerk, among other things, is to draw orders on the treasurer for money in payment of the wages of duly qualified teachers who have been employed by the board, and have taught the school of *25the district; also, to draw orders for other legally authorized expenses. E. S. sec. 446. The duty of the director,, among other things, is to countersign all orders legally drawn by the(clerk upon the treasurer, and to prosecute the treasurer’s bond in case of breach. E. S. sec. 442. The duty of the treasurer, among other things, is to receive and hold all the school moneys of the district, and to “ pajr all money received by him on the order of the clerh countersigned by the director, and not otherwise.” E. S. sec. 444.
In the present case the meeting of August 7 was not legally called, because the notice did not fix the place of meeting. There were but two members of the board present,' and the other member of the board had not been notified of the meeting, as the law requires. Hence it was not a legal meeting, and the contract with Miss Lamb, attempted to be authorized at the supposed meeting, was void. Not only was the contract with Miss Lamb void, but the clerk never issued a warrant authorizing the trertsurer to pay her any salary. The treasurer’s duty is fixed by the statute. He is to pay out money only upon the order of the clerk, properly countersigned. It is not his business to speculate upon and decide what claims against the district are equitable or just. There is one certain guide which he has to go by, and which will protect him, and that is the rule of the statute. He is not vested with any discretion as to the payment of a claim when the claimant possesses no order signed by the clerk and countersigned by the director. In the present case, not only was there no order, but there was no valid contract ever made with the teacher which would justify the issuance of an order. But it is enough that there was no order. The result may be hard in the present case, but the rule is a salutary one. The treasurer must account for the moneys which he has paid out without warrant of law.
By the Court.— Judgment reversed, and action remanded for a new trial.